UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

JOHNSON NWAGWU OSARO,
Petitioner,

v.
                                                                        No. 95-2014
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Immigration and Naturalization Service.
(A28-326-898)

Submitted: November 21, 1995

Decided: August 6, 1996

Before WILKINSON, Chief Judge, and MURNAGHAN and
MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Thanos Kanellakos, Baltimore, Maryland, for Petitioner. Frank W.
Hunger, Assistant Attorney General, Robert Kendall, Jr., Assistant
Director, Stephen Funk, Office of Immigration Litigation, Civil Divi-
sion, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Johnson Osaro petitions for review of an order of the Board of
Immigration Appeals ("the Board") dismissing his appeal. For the rea-
sons set forth below, we affirm.

Osaro, a native and citizen of Nigeria, entered the United States as
a non-immigrant student in 1981. In 1986, Osaro married a United
States citizen and became a lawful permanent resident. The marriage
ended in September 1989. Osaro has two children who are United
States citizens. Both receive emotional and financial support from
Osaro.

In May 1992, Osaro pled guilty to one count of importing heroin.
Prior to his conviction, Osaro cooperated with the prosecution and
helped convict several people. Osaro fears that, due to his coopera-
tion, he will suffer reprisals if he returns to Nigeria.

Osaro has taken several steps toward rehabilitation. While in
prison, he completed a drug treatment program. He has become
involved in community activities, has started seeing a therapist, and
has maintained employment as a cab driver, working seven days a
week, ten to twelve hours a day.

Based on Osaro's conviction for importing heroin, the Immigration
and Naturalization Service ("INS") initiated deportation proceedings.
At the deportation hearing, Osaro conceded deportability, but
requested a waiver of deportation under § 212(c) of the Immigration
and Nationality Act (INA), 8 U.S.C.A. § 1182(c) (West Supp. 1995).
After considering the evidence in Osaro's favor and weighing it
against Osaro's conviction, the Immigration Judge ("IJ") denied
Osaro's request for a waiver and ordered deportation. In reaching this
conclusion, the IJ stated that he considered all the factors in Osaro's

                    2
favor, including Osaro's cooperation with the prosecution, his emo-
tional and financial support of his children, and his efforts toward
rehabilitation. The IJ found, however, that Osaro's drug conviction
outweighed these countervailing considerations. The IJ also addressed
Osaro's concerns regarding reprisal for his cooperation with the Gov-
ernment stating that, although such information was relevant, it
"should not be a factor which would require the court to ultimately
dispose of this case in favor of the respondent." The IJ further mused
that Osaro's fears may not be well-founded given that neither the FBI
nor the DEA saw the need to place Osaro in a witness protection pro-
gram.

Osaro appealed to the Board, alleging two points of error. First,
Osaro claimed that the IJ erred in considering the fact that Osaro was
not in a witness protection program. Second, Osaro claimed that due
to the seriousness of Osaro's criminal offense, the IJ summarily
denied relief.

The Board dismissed Osaro's appeal, noting that the IJ's comment
about the lack of witness protection for Osaro was appropriate in light
of Osaro's testimony about possible reprisals in Nigeria. The Board
further stated that Osaro's second allegation of error was too general-
ized to be considered. On appeal, Osaro avers he demonstrated suffi-
cient countervailing equities to warrant a waiver of deportation. We
reject Respondent's argument that Osaro waived review of this issue.

To evaluate whether waiver of deportation is warranted, the Board
must balance the undesirability of the applicant as a permanent resi-
dent against the social and humane considerations provided by the
applicant. Casalena v. INS, 984 F.2d 105, 107 (4th Cir. 1993) (citing
Matter of Marin, 16 I. & N. Dec. 581 (BIA 1978)). The adverse fac-
tors to be considered include the nature and underlying circumstances
of the grounds for deportation, presence of additional significant vio-
lations of this country's immigration laws, the applicant's criminal
record, and other evidence indicative of bad character. Id. at 107 n.4.

The countervailing equities to be examined include family ties in
the United States, the length of residency, the hardship of deportation
on the alien and his family, employment history, property ownership,
business ties, community service, and evidence of good moral charac-

                    3
ter. Id. Moreover, rehabilitation is an important factor to consider.
Ayala-Chavez v. INS, 944 F.2d 638, 642 (9th Cir. 1991). Rehabilita-
tion is "scarcely a readily determinable fact in the ordinary sense and
the Board necessarily makes a judgment call, involving an estimate
or prediction of an individual's future conduct." Palacios-Torres v.
INS, 995 F.2d 96, 99 (7th Cir. 1993).

Where an applicant has been convicted of a serious drug offense,
he must show unusual or outstanding countervailing equities to war-
rant waiver of deportation. Casalena, 984 F.2d at 107. The alien bears
the burden of proving that his request for waiver relief should be
granted. Id. at 106. The Board's decision to grant or deny waiver is
discretionary and this court will uphold the decision unless it is arbi-
trary or capricious. Id. This court is without authority to engage in a
reweighing of the positive and negative factors put forth by the par-
ties. Garcia-Lopez v. INS, 923 F.2d 72, 74 (7th Cir. 1991).

Based on the evidence presented at the hearing, the Board did not
abuse its discretion in dismissing Osaro's appeal and affirming the
IJ's decision denying Osaro's application for waiver relief. The many
equities in Osaro's favor, including his assistance in criminal prosecu-
tions, his rehabilitation, his steady employment, and his family con-
nections and support, were outweighed by the seriousness of Osaro's
criminal offense--the importation of heroin.

In light of the foregoing, we affirm the Board's order. We dispense
with argument because the facts and legal contentions are adequately
presented in the materials before this court and argument would not
aid the decisional process.

AFFIRMED

                    4